Citation Nr: 0021284	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  96-37 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
service-connected residuals of an upper respiratory 
infection.

2.  Entitlement to service connection for the residuals of 
claimed exposure to asbestos.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from October 1954 to June 1958 
and from July 1958 to July 1964.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1995 rating decision by the RO. 

The case was remanded by the Board to the RO in June 1997.  
After completion of further development, the case was 
returned to the Board for appellate review.

In March 2000, the Board referred the case to a VA physician 
for an expert medical opinion.  The case was thereafter 
returned to the Board for further appellate review.

The issue of an increased (compensable) rating for the 
service-connected residuals of an upper respiratory infection 
is addressed in the Remand portion of this document.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  It is likely that the veteran was exposed to asbestos 
during active military service.

2.  The veteran's current pulmonary disability was incurred 
as a result of asbestos exposure during active service in the 
Navy.



CONCLUSION OF LAW

Entitlement to service connection for asbestosis is 
warranted, as this disability was incurred service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.304 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the veteran's claim of 
service connection for residuals of asbestos exposure is well 
grounded within the meaning of 38 U.S.C.A. § 5107.  That is, 
the Board finds that the veteran has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

In this case, the veteran contends that he was exposed to 
asbestos during active Navy service.  Additionally, the 
veteran asserts that the claimed asbestos exposure resulted 
in his current pulmonary disability.  

In a February 1996 VA outpatient record, a CT scan revealed 
that the veteran had bilateral pleural plaques; the diagnosis 
was that of bilateral pleural plaques, secondary to asbestos.  
At an April 1996 VA examination, x-ray studies did not 
demonstrate pleural plaques; however, he was diagnosed as 
having chronic obstructive pulmonary disease (COPD) with 
severe restrictive component.  In the examiner's opinion, 
this condition may have been connected with exposure to 
asbestos intermittently from 1954 to 1964.  At a November 
1996 VA examination, the veteran was diagnosed as having COPD 
with severe restrictive component; a history of bilateral 
pleural plaques demonstrated on x-ray studies in the past; a 
history of asbestos exposure at times between 1954 to 1964; 
and scarring at the right lung base on chest x-ray studies, 
cause undetermined.  As the examiner had not conducted a 
biopsy, he could not determine whether the veteran had 
asbestosis.  

The veteran has also submitted two September 1996 statements 
from private physicians.  One physician stated that the 
veteran had asbestosis which was related to pleural plaques 
from exposure in the Navy.  The other private physician 
reported that a CT scan had shown evidence of pulmonary 
asbestosis and pleural plaques most likely secondary to 
exposure in the Navy.  Private treatment records also note a 
negative history for cigarette use. 

Various VA and private outpatient and hospitalization reports 
show diagnoses of asbestosis as well as other pulmonary 
diseases.  A July 1997 CT scan revealed bilateral calcified 
pleural plaques consistent with prior asbestos exposure.  

A March 1998 VA examiner noted that the veteran had a history 
of asbestos exposure with calcified pleural plaques.  The 
diagnoses included that of restrictive and obstructive 
pulmonary disease, but it was noted that there were 
predominantly restrictive findings on testing.  Regarding the 
cause of the calcified plaques or scarring, the examiner 
noted that asbestosis certainly would be suspected.  He 
indicated, however, that a biopsy would be necessary for 
absolute confirmation.  In an addendum, the examiner stated 
that there was little medical probability that the veteran's 
current respiratory difficulties were related to asbestos 
exposure in service.

VA's Department of Veterans' Benefits, DVB Circular 21-88-8 
(DVB 21-88-8) (May 11, 1988), emphasizes the following 
criteria which must be taken into account by the VA when 
adjudicating asbestosis claims:  First, the latent period 
varies from 10 to 45 or more years between first exposure and 
development of the disease; second, persons with asbestos 
exposure have an increased incidence of bronchial, lung, 
pharyngolaryngeal, gastrointestinal and urogenital cancer; 
and third, U.S. Navy veterans were exposed to chrysolite 
products as well as amosite and crocidolite since these 
varieties of African asbestosis were used extensively in 
military ship construction.  

The Board notes that the veteran did serve on board Naval 
vessels during his service from October 1954 to June 1958 and 
from July 1958 to July 1964.  

In light of the foregoing, the Board requested an expert 
medical opinion from the Veterans Health Administration (VHA) 
to resolve the issue of whether it was as least as likely as 
not that the veteran's current lung disability resulted from 
asbestos exposure during active Navy service. 

In response to the Board's request, a staff pulmonologist at 
the Houston VA Medical Center prepared an opinion in May 2000 
regarding the veteran's claim of service connection for 
residuals of asbestos exposure.

After a review of the veteran's chart, the physician noted 
the following facts:  

1.  Patient has documented exposure to 
asbestos from 1954 to 1964.  No other 
occupational exposure is documented.  
Patient is non-smoker.
2.  There are multiple radiological 
stigmata for exposure to asbestos on 
chest radiographs and chest CAT scan 
dated 01/11/96, 11/20/96, 07/11/97, and 
03/12/98.  Nevertheless, [n]one of these 
radiographs revealed fibrosis.
3.  Pulmonary functions testing dated 
11/18/93, 02/02/96, and 03/12/98 are 
consistent with severe restrictive 
defect.  In addition there is significant 
decline of FVC in '96 and '98 study 
compared to '93 study.
4.  Patient seems to have a gradual 
decline in function to the point where he 
is severely limited.

The physician concluded that, in his opinion, and based on 
the above findings, it was very likely that the veteran had 
asbestosis secondary to asbestos exposure while he was in 
service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In light of the expert medical opinion, as well as the 
numerous treatment records, the Board finds that the veteran 
was exposed to asbestos during service and that he currently 
suffers from asbestosis.  Thus, the Board concludes that 
service connection is warranted for residuals of exposure to 
asbestos in service to include asbestosis, as this disability 
was incurred during service.  



ORDER

Service connection for asbestosis is granted.



REMAND

In light of the Board's decision granting service connection 
for asbestosis, the RO should readjudicate the issue of an 
increased (compensable) rating for the service-connected 
residuals of an upper respiratory infection.  

Accordingly, this matter is Remanded for the following 
actions:

The RO should conduct all indicated 
development, including a pulmonary 
examination if indicated, and 
readjudicate the issue of an increased 
(compensable) rating for the service-
connected residuals of an upper 
respiratory infection.  If the action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded the opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals


 



